UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofJanuary, 2008 Commission File Number: 000-29948 STARFIELD RESOURCES INC. (Translation of registrant’s name into English) Suite 2210, 130 Adelaide Street West Toronto, Ontario, M5H 3P5 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F T Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No T If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starfield Resources Inc. (Registrant) Date:January 11, 2008 By: /s/ André J. Douchane André J. Douchane President and Chief Executive Officer EXHIBIT LIST 99.1 Press Release datedJanuary 11, 2008- Starfield Reports Results for Third Quarter Of Fiscal 2008
